                  Case 1:13-cr-00553-PAE Document 83 Filed 04/15/21 Page 1 of 1
                                                  U.S. Department of Justice
         [Type text]
                                                             United States Attorney
                                                             Southern District of New York

                                                             The Silvio J. Mollo Building
                                                             One Saint Andrew’s Plaza
                                                             New York, New York 10007


                                                             April 14, 2021

         BY ECF

         The Honorable Paul A. Engelmayer
         United States District Judge
         Southern District of New York
         40 Foley Square
         New York, New York 10007

                RE:     United States v. Leon Robinson
                        13 Cr. 553 (PAE)


         Dear Judge Engelmayer:

            The parties write in response to the Court’s order of April 13, 2021, concerning the proceeding
         scheduled for April 27, 2021, in the above-captioned case. In light of defense counsel’s trial
         schedule, the defendant requests an adjournment of the proceeding until mid-May, a request to
         which the Government consents.

             The parties agree that the proceeding in mid-May should be held remotely. Defense counsel
         has informed the Government that the defendant consents to a remote proceeding. The defendant
         is currently detained at the Essex County Correctional Facility.

                                                      Respectfully submitted,

                                                      AUDREY STRAUSS
                                                      United States Attorney



                                                  by: _____________________________
                                                       ___
                                                        ____
                                                        __ _________________
                                                           __
                                                      Andrew
                                                         d    A. R
                                                              A  Rohrbach
                                                                    hb h
                                                      Assistant United States Attorney
                                                      (212) 637-2345
GRANTED. The conference is adjourned
to May 12, 2021 at 10:30 a.m. The Clerk
of Court is requested to terminate the
motion at Dkt. No. 82.                  4/15/2021
                      SO ORDERED.

                                       
                                  __________________________________
                                        PAUL A. ENGELMAYER
                                        United States District Judge
